JAMES R. BROWNING, Circuit Judge,
dissenting.
I respectfully dissent. The admission of the prior conviction was an abuse of discretion. See McEuin v. Crown Equip. Corp., 328 F.3d 1028, 1032 (9th Cir.2003).
The probative value of the prior act evidence was substantially outweighed by its prejudicial impact. Fed.R.Evid. 403. The critical knowledge element the government had to prove was that Quinones had knowledge of the purpose behind the conspiracy, United States v. Hegwood, 977 F.2d 492, 497-98 (9th Cir.1992), and there was ample evidence introduced to prove that element. Evidence of Quinones’ prior conviction supported a different inference — that having seen methamphetamine before, Quinones would recognize it upon seeing it again. This inference did not even prove an essential element of the crime.
As for intent, the mere fact of a prior conviction — even one involving the same drug — is not specific enough for the jury to make a legitimate inference based on the evidence. Here, there was no demonstration of a common base of knowledge needed for the commission of the two crimes, or a common modus operandi, or even that the same individuals, types of conveyances, or locations were involved. See, e.g., United States v. Garcia-Orozco, 997 F.2d 1302, 1304 (9th Cir.1993); United States v. Adrian, 978 F.2d 486, 492 (9th Cir.1992); United States v. Bibo-Rodriguez, 922 F.2d 1398, 1402 (9th Cir.1991). All that was introduced was that Quinones had been previously convicted of a methamphetamine-related offense in 1999, which said nothing about his intent to sell methamphetamine under the circumstances in July 2002.
While the probative value of the prior conviction was very limited, its prejudicial impact was significant. Other than the proverbial “smoking gun,” no evidence is more likely to damn the defendant in the mind of the jury than evidence of a prior conviction. When the connection between the two crimes was as attenuated as it was here, that prejudicial impact became even greater.